       Case 3:16-cr-01409-H Document 413 Filed 11/19/20 PageID.1203 Page 1 of 2

 1   Steven M. Goldsobel (State Bar No. 166405)
 2   Law Offices of Steven Goldsobel,
     A Professional Corporation
 3   1901 Avenue of the Stars, Suite 1750
 4   Los Angeles, CA 90067
     Tel: (310) 552-4848
 5   Fax: (310) 695-3860
 6   Email: steve@sgoldsobel.com
 7 Attorneys for Defendant
 8 HOOTAN MELAMED

 9

10                       UNITED STATES DISTRICT COURT
11
                      SOUTHERN DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,               CASE NO. 16CR1409H
13

14               Plaintiff,                  NOTICE OF APPEARANCE
           v.                                WITHDRAWAL
15

16   HOOTAN MELAMED (1),
     JEAN FRANCOIS PICARD (2),
17   JOHN PANGELINAN (3),
18   PHONG HUNG TRAN (4),
     JONATHAN PENA (5),
19

20               Defendants.
21

22

23

24

25

26

27

28




                  NOTICE OF APPEARANCE WITHDRAWAL
      Case 3:16-cr-01409-H Document 413 Filed 11/19/20 PageID.1204 Page 2 of 2

 1   TO THE CLERK OF THE COURT AND ALL PARTIES RECORD:
 2
           I, the undersigned attorney, enter a notice of withdrawal for my co-counsel in
 3

 4   the above-captioned case. The following attorney is no longer in the office and

 5   associated with this case and should not receive any further Notices of Electronic
 6
     Filings relating to activity in this case:
 7

 8   Name:                                    Email:
 9   Katherine Bowles                         Kate@sgoldsobel.com
10

11

12   Dated: November 19, 2020                 Respectfully submitted,
                                              LAW OFFICES OF STEVEN
13                                            GOLDSOBEL, A PROFESSIONAL
14                                            CORPORATION
                                              By: _ /s/ Steven M. Goldsobel
15                                              STEVEN M. GOLDSOBEL
16                                              Attorney for Defendant Hootan Melamed
17

18

19

20

21

22

23

24

25

26

27

28



                                                  -1-
                      NOTICE OF APPEARANCE WITHDRAWAL
